Citation Nr: 1026555	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-13 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for left iliac crest 
periostitis, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for bulging disc, residuals 
of lower back injury, and lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to May 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from adverse rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
in November 2004 and August 2009.  The former continued the 20 
percent evaluation assigned for left iliac crest periostitis and 
the latter denied service connection for bulging disc, residuals 
of lower back injury, and lumbosacral strain.

The Veteran presented testimony before the undersigned Veterans 
Law Judge in June 2010.  A transcript of the hearing is of 
record.  

Service connection for gastroesophageal reflux disease 
(GERD) was granted with a noncompensable evaluation in a 
November 2004 rating decision, which the Veteran 
subsequently appealed.  See January 2005 notice of 
disagreement (NOD); March 2007 statement of the case 
(SOC); April 2007 VA Form 9.  When the rating was 
increased to 10 percent in a July 2009 rating decision, 
the Veteran withdrew his appeal as to that issue.  See 
Appeal Status Election Form received September 2009.  At 
his June 2010 hearing, the Veteran indicated that he 
wanted an increased evaluation.  He also claimed service 
connection for osteophytic spurring of the right 
acetabulum, to include as secondary to his service-
connected left iliac crest periostitis.  See 38 C.F.R. 
§ 3.310.  Based on the foregoing, the Board finds that the 
issues of entitlement to an increased rating for GERD and 
entitlement to service connection for osteopathic spurring 
of the right acetabulum, to include as secondary to 
service-connected left iliac crest periostitis, have been 
raised by the record, but have not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for bulging disc, 
residuals of lower back injury, and lumbosacral strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's left iliac crest periostitis does not result in 
flexion of the left hip limited to 20 degrees or less.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-
connected left iliac crest periostitis have not been met at any 
time during the appellate period.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5022-5252 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Increased rating

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  Separate rating codes identify various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
See generally 38 C.F.R. §§ 4.1, 4.2 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

When service connection has been in effect for many years, the 
primary concern for the Board is the current level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  The 
evidence in this case, however, does not support the assignment 
of staged ratings.

When evaluating disabilities of the musculoskeletal system, an 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated use 
of the joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40 (2009).

The procedural history of this case is important to discuss.  The 
Veteran initially filed a claim in September 1987 citing lower 
back problems.  See VA Form 21-526.  In a December 1987 rating 
decision, the RO acknowledged that the claim was for service 
connection for a back condition and noted that available service 
treatment records note that the Veteran had injured his left side 
throughout service on numerous occasions and complained of back 
pain.  The RO also noted that a Medical Evaluation Board 
contained a final diagnosis of left iliac crest periostitis.  The 
RO granted service connection for left iliac crest periostitis 
and assigned a noncompensable evaluation by analogy pursuant to 
38 C.F.R. § 4.71a, DC 5295 effective May 22, 1987, the day 
following the Veteran's discharge from service.  

The Veteran filed a claim for an increased rating in October 
2000.  In a March 2002 rating decision, the rating was increased 
to 20 percent effective October 23, 2000.  The RO continued to 
evaluate the Veteran's disability by analogy pursuant to DC 5295, 
noting that the Veteran reported suffering from a chipped back 
bone and chronic pain as a result of a November 1986 in-service 
injury.  The RO also relied on a February 2001 VA opinion that 
the Veteran's diagnosis of left iliac crest periostitis seemed 
likely to be related to the Veteran's current back condition if 
the periostitis was diagnosed as resulting from the back injury 
that the Veteran reported in service.  

The Veteran next filed a claim for increased rating that was 
received on July 23, 2004 and is the subject of this appeal.  He 
reports increased back pain, spasms, stiffness and a change in 
the quality of his life as a whole.  See statement in support of 
claim; June 2010 hearing transcript.  In the November 2004 rating 
decision that is the subject of this appeal, the RO continued the 
20 percent evaluation assigned for left iliac crest periostitis.  
The Board notes that the analogous rating pursuant to DC 5295 was 
continued, but that a handwritten notation indicates that a new 
diagnostic criterion, namely DC 5022, was to be applied.  

At this juncture, the Board notes that there appears to be some 
discrepancy as to which diagnostic code the RO used to evaluate 
the Veteran's disability.  In rating decisions dated May 2007, 
July 2009 and August 2009, which the Board acknowledges did not 
adjudicate whether or not an increased rating was warranted for 
left iliac crest periostitis, it does not appear that the RO ever 
implemented DC 5022.  In the March 2007 SOC, however, the RO 
appears to have considered whether an increased rating was 
warranted under DC 5022, specifically noting that the Veteran's 
disability had previously been rated analogous to lumbar strain 
prior to periostitis (DC 5022) being added to the rating 
schedule.  In the June 2009 supplemental SOC (SSOC), while the RO 
cited to the diagnostic criteria found in DCs 5022, 5003, 5252 
and 5253, the 20 percent rating was continued with citation to 
the diagnostic criteria pertaining to the spine.  The August 2009 
SSOC appears to have considered both the rating criteria for the 
spine as well as the diagnostic criteria noted in the June 2009 
SSOC, but continued the 20 percent evaluation after considering 
both.  

The assignment of a particular diagnostic code is dependent on 
the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  In reviewing the claim for a higher rating, the 
Board must consider which diagnostic code or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  For the reasons to be discussed more fully below, the 
Board finds that the Veteran's service-connected left iliac crest 
periostitis is better evaluated pursuant to 38 C.F.R. § 4.71a, DC 
5022 than any of the diagnostic criteria pertaining to the spine 
found at 38 C.F.R. § 4.71a, DCs 5235-5243.

The iliac crest is defined as the thickened, expanded upper 
border of the ilium.  The ilium, in turn, is defined as the 
lateral, flaring portion of the hip bone.  See generally 
Dorland's Illustrated Medical Dictionary 819 (28th ed. 1994) 
(emphasis added).  Periostitis is defined as inflammation of the 
periosteum, which is a specialized connective tissue covering all 
bones of the body and possessing bone-forming potentialities.  
See id. at 1262.

It is important at this juncture to discuss the Veteran's service 
treatment records.  It appears that he was seen in early November 
in 1986 with complaint of hitting his left side on a metal 
platform two days prior.  The Veteran reported that the swelling 
had gone down but the pain had increased.  A subsequent November 
1986 record indicates that the Veteran had a superficial 
abrasion/contusion to his left hip with mild edema.  On November 
24, 1986, the Veteran presented for his third visit with 
complaint of back pain.  He reported a contusion-type injury 
while cleaning the squad bay three weeks prior and, at that time, 
reported an injury to the left side of his lower back.  The 
examiner noted that the abrasion/contusion of the left hip had 
resolved and that the Veteran had a history of strain during 
physical training (PT) today - new injury - now has pain in the 
B/L thoraco-lumbar area; no previous trauma.  The assessment was 
thoraco-lumbar (T/L) strain.  

An x-ray of the Veteran's pelvis was requested in February 1987, 
the reason being that the Veteran had injured the area on a metal 
corner three months ago and the pain had not resolved.  It was 
noted that the Veteran had pain over the post iliac crest.  The 
radiological report reported a three millimeter calcified density 
just lateral to the left iliac wing of uncertain significance, 
but it does not have the appearance of a fracture; otherwise 
unremarkable.  A March 1987 record from the Naval Hospital at 
Camp Lejeune indicates that the Veteran was evaluated at the 
orthopedic clinic there on February 23, 1987 for left iliac crest 
pain.  It was noted that he had injured his left iliac crest in 
November 1986 when he was cleaning the deck and was thrown 
against a metal corner of a piece of furniture, with resulting 
severe pain over the left posterior iliac crest that had not 
resolved.  It was also noted that the Veteran had an occasional 
sensation of catching that occurred in the back when standing.  
Physical examination of the left pelvic area and lumbar spine 
revealed tenderness only over the left posterior iliac crest to 
deep palpation.  In pertinent part, it was noted that 
roentenograms of the pelvis from February 3, 1987 were normal and 
that the Veteran had received an extensive course of conservative 
therapy and had remained disabled.  The final diagnosis was left 
iliac crest periostitis.  

DC 5022 evaluates periostitis, which is to be rated on the basis 
of limitation of motion of the affected parts as degenerative 
arthritis under DC 5003.  DC 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent evaluation 
is merited for x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.

The provisions of 38 C.F.R. § 4.71a, DCs 5250 to 5255 provide the 
criteria for rating hip and thigh disabilities.  Not all of these 
diagnostic codes, however, are applicable to the instant case, as 
the evidence to be discussed in greater detail below does not 
show ankylosis (DC 5250); hip flail joint (DC 5254); or 
impairment of the femur (DC 5255).  In addition, of the remaining 
diagnostic codes available for consideration, not all provide 
ratings in excess of 20 percent, namely DCs 5251 and 5253.  The 
Board does not that DC 5253 provides as 20 percent evaluation for 
limitation of abduction of the thigh, with motion lost beyond 10 
degrees.  

That leaves DC 5252 for consideration, which provides a rating of 
20 percent for flexion of the thigh/hip limited to 30 degrees, a 
rating of 30 percent where flexion is limited to 20 degrees, and 
a 40 percent rating where flexion is limited to 10 degrees.  
Normal hip flexion is from zero to 125 degrees and normal hip 
abduction is zero to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2009).  

In light of the evidence available in the Veteran's service 
treatment records, which indicates that he suffered an injury in 
November 1986 that resulted in a diagnosis of left iliac crest 
periostitis and a separate injury to his back that resulted in a 
diagnosis of thoraco-lumbar strain, and taking into account the 
medical definition of the iliac crest, which clearly indicates 
that the joint involved is the hip, not the spine, the Board 
finds that the Veteran's service-connected left iliac crest 
periostitis is better evaluated pursuant to 38 C.F.R. § 4.71a, 
DCs 5022 and 5252.  As such, the Board will now move on to a 
determination of whether the Veteran is entitled to a rating in 
excess of 20 percent under these diagnostic codes.  

Before doing so, however, the Board must point out that it 
acknowledges that the medical evidence of record might have 
initially suggested that the Veteran's low back problems were 
related to the periostitis of the iliac crest but now it appears 
that they are not.  

More specifically, the Veteran underwent a VA compensation and 
pension (C&P) examination in December 2000 in conjunction with 
his October 2000 claim for increased rating.  In pertinent part, 
he reported injuring his lower back when he hit a metal corner of 
a wall during maneuvers in service.  X-rays and a magnetic 
resonance imaging (MRI) report were ordered.  The x-ray was 
reported as showing no degenerative change of the Veteran's 
lumbar spine.  The MRI, however, noted, in pertinent part, 
degenerative changes of the lumbar spine with loss of posterior 
disc space height at the L5-S1 level with a broad-based disc 
bulge and bilateral facet hypertrophy causing mild-to-moderate, 
right greater than left, neuroforaminal narrowing.  The diagnoses 
were history of low back injury in service; degenerative disc and 
joint disease L-S spine; bulging disc L-S spine; and spasm L-S 
spine.  In February 2001, the examiner who conducted the December 
2000 examination provided an addendum report, in which it was 
reported that the claims folder had been reviewed and the 
Veteran's diagnosis of periostitis of the left iliac crest seemed 
to be related to his current back condition as this was diagnosed 
after the Veteran's claim of back injury.  The examiner noted 
that during the examination, the Veteran did not report one side 
of his back as being more bothersome; however, if the periostitis 
was diagnosed as resulting from the back injury he reported in 
service, it seems likely the two are related.  

For the purposes of explaining why the Board finds the evidence 
of record does not support a finding that the Veteran's lumbar 
spine complaints are related to his service-connected left iliac 
crest periostitis, it must be noted here that the initial in-
service injury after the Veteran hit a metal corner did not 
involve his back.  Rather, as noted above, the injury to his back 
(specifically, his thoracolumbar spine), occurred during physical 
training after the injury to his left side.  Moreover, at the 
time of the injury to his left side, no objective findings 
related to his back were made, only to his left hip.  See 
November 1986 health records.  While the Board acknowledges that 
the VA examiner who provided the February 2001 opinion is right 
that periostitis of the left iliac crest was diagnosed after the 
November 1986 thoracolumbar spine injury (with diagnosis of 
strain), it cannot afford this opinion any probative value.  This 
is so because the examiner said "if the periostitis was 
diagnosed as resulting from the back injury he reported in 
service," it was likely his back injury and the periostitis were 
related.  The service treatment records make clear, however, that 
periostitis was diagnosed following the injury to the Veteran's 
left side/hip, not as a result of his diagnosed thoracolumbar 
strain.  

During a March 2009 VA C&P examination, which will be discussed 
in greater detail below, the examiner found that it was less than 
likely (less that 50 percent) that the current low back problem, 
diagnosed as L5-S1 spondylosis, is related to service.  The 
rationale employed was that thoracolumbar strain does not 
routinely progress to degenerative disc disease (DDD) and 
degenerative joint disease (DJD).  It is clear that the VA 
examiner only considered the thoracolumbar strain injury in 
service, not the February 1987 record that showed iliac 
periostitis.  Moreover, in an August 2009 opinion following 
detailed review and citation from service treatment records, it 
was the examiner's impression that although the Veteran did 
complain of back problems during service, he now had minimal 
spondylosis and an almost normal back examination, which for a 
person of his age would be within normal limits, and that it is 
less likely as not that his current low back problem is related 
to the history that was presented during service.  This examiner 
also noted that it was his impression that the left iliac crest 
injury is localized and spontaneously resolved in that recent x-
rays done in 2009 showed no evidence of periostitis.  It was also 
noted that it is a localized lesion that is not associated with 
any hip or spine problems.  These two opinions are offered more 
probative weight than the February 2001 opinion because they 
provided a rationale in support of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the 
probative value of a medical opinion is the thoroughness and 
detail of the opinion).  For these reasons, any evidence that 
pertains to the Veteran's lumbar spine condition will not be 
discussed.  

As for his service-connected left iliac crest periostitis, the 
medical evidence in the claims folder consists of VA and private 
treatment records, as well as several VA C&P examination reports.  
None of the private treatment records, to include those from 
Kaiser Permanente, or any of the VA treatment records involve 
treatment for the Veteran's left hip.  In addition, there are no 
VA treatment records that include findings pertinent to range of 
motion, specifically flexion, of the thigh/hip as required for 
rating under DC 5022.  

The Veteran underwent a VA C&P examination in September 2004, at 
which time he reported that while running in 1986, he ran into a 
metal edge that knocked him across the room.  His remaining 
complaints involved those of back pain; there were no complaints 
involving his left hip.  In addition, the specific history and 
physical examination related to the lumbosacral spine, and there 
are no range of motion findings for the left hip.  

The Veteran underwent a VA C&P examination in April 2006, at 
which time he reported injuring his left iliac crest when he hit 
some metal in 1986.  He indicated that he had been suffering from 
left iliac crest periostitis, a condition that had existed since 
1986 as a result of injury when he hit a metal piece.  The 
Veteran reported that due to this condition, there was stiffness, 
swelling and pain in the low back that occurred constantly and 
traveled to his legs.  He described the pain as burning, sharp 
and cramping in nature, and at a level nine on a scale of one to 
ten.  The pain was elicited by physical activity, food and stress 
and relieved by rest and medication.  At the time of pain, the 
Veteran indicated that he could function with medication and he 
reported that the condition did not cause incapacitation.  The 
examiner noted that functional impairment included difficulty 
sitting, standing, walking and running for more than 10 minutes.  

Physical examination revealed that leg length from the anterior 
superior iliac spine to the medial malleolus was 93 centimeters 
on both the right and left.  The Veteran's posture and gait were 
within normal limits and no assistive device was required for 
ambulation.  The left hip joint showed signs of tenderness and 
range of motion testing revealed 100 degrees of flexion, 15 
degrees of extension, 18 degrees of adduction, 20 degrees of 
abduction, 50 degrees of external rotation and 32 degrees of 
internal rotation, with pain beginning at each of those degrees 
for all movements.  The examiner reported that joint function was 
additionally limited by pain after repetitive use, which had the 
most functional impact.  The joint function was not additionally 
limited by fatigue, weakness, lack or endurance or incoordination 
after repetitive use.  The examiner indicated that the joint 
function was additionally limited by five degrees.  The examiner 
also reported tenderness to palpation over the left iliac crest 
and that x-rays of the left hip showed that the left hip and left 
iliac crest were within normal limits.  The Veteran was diagnosed 
with periostitis, left iliac crest.  The examiner noted that the 
effect of the condition on the Veteran's usual occupation and 
daily activities included difficulty sitting, standing, walking 
and running for more than 10 minutes.  

Another VA C&P examination was conducted in March 2009.  In 
pertinent part, the Veteran reported being diagnosed with left 
iliac crest periostitis, a condition that had existed since 1986 
and was due to an injury then.  The examiner indicated that the 
parts involved were the left ilium.  The Veteran reported pain in 
the left ilium that occurred constantly and traveled to the low 
back.  He described the pain as crushing, burning, aching, sharp, 
cramping and spasms at a level six on a scale of one to ten.  The 
pain could be elicited by physical activity and stress and both 
came, and could be relieved, spontaneously.  At the time of pain, 
the Veteran indicated that he could function with medication.  He 
denied that the bone condition had ever been infected or that he 
was ever hospitalized or had surgery for this condition.  The 
Veteran also denied receiving any treatment for this condition.  
Spasms were reported as a functional impairment.  

Physical examination revealed that the Veteran's posture and gait 
were within normal limits.  Leg length from the anterior superior 
iliac spine to the medial malleolus was 96 centimeters on the 
right and 97 centimeters on the left.  It was noted that the 
Veteran did not require any assistive device for ambulation.  The 
left hip showed no signs of edema, effusion, weakness, 
tenderness, redness, heat, subluxation or guarding of movement.  
Range of motion testing revealed 125 degrees of flexion, 30 
degrees of extension, 25 degrees of adduction, 45 degrees of 
abduction, 60 degrees of external rotation and 40 degrees of 
internal rotation.  The left hip joint was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  The examiner reported that 
an x-ray of the pelvis was abnormal in that it showed osteophytic 
spurring of the right acetabulum.  The examiner noted that for 
the VA established diagnosis of periostitis, left iliac crest, 
the diagnosis was changed to periostitis left iliac crest; 
osteophytic spurring right acetabulum.  The examiner indicated 
that this was a result of a progression of the previous 
diagnosis.  

The Board notes that the March 2009 x-ray of the Veteran's pelvis 
includes anterior posterior (AP) views demonstrating no evidence 
of fracture, dislocation or osseous destructive lesion.  There 
were minimal acetabular osteophytic spurring changes on the right 
side but no evidence of femoral head avascular necrosis or 
osseous destructive change.  The impression was single-view 
pelvis with no acute osseous abnormality; minimal osteophytic 
spurring of right acetabulum noted superolaterally.  

The RO thereafter sent the Veteran's claims folder for an opinion 
as to whether the periostitis of the left iliac crest involves 
the left hip only, the low back only, or both the left hip and 
low back.  The requested opinion was provided in August 2009.  
The examiner reported reviewing the claims file and service file 
and noted that in his service files, the Veteran had localized 
trauma to the left iliac crest.  The examiner indicated that he 
could not find all the items relating to his low back pain, but 
apparently he did complain of low back pain during his service 
career.  The examiner also reported reviewing the March 2009 VA 
examination and noted that at the time of that examination, the 
Veteran's low back examination was almost normal with a little 
diminution in motion in the spine and normal neurological and 
other examinations.  It was also noted that the Veteran only had 
pain at the extreme of his range of motion, which really is 
almost normal and probably not of clinical significance.  The 
examiner also noted that the Veteran had minimal spondylosis of 
the spine as seen in 2009, 22 years after leaving the military.  

It was the August 2009 VA examiner's impression that the left 
iliac crest injury is localized and spontaneously resolved in 
that there was no evidence of periostitis in the recent 2009 x-
rays.  It is a localized lesion and is not associated with any 
hip or spine problems.  Regarding the spine conditions, it is 
noted that although he did complain of back problems during his 
service career, the Veteran now has minimal spondylosis and an 
almost normal back examination, which for a person of 41 years 
would be within normal limits.  This amount of spondylosis would 
be normal for a person of this age.  Hence, it is less likely as 
not that his current low back problem is related with the history 
that was presented during his service career.  

The pertinent evidence of record does not support the claim for a 
rating in excess of 20 percent for left iliac crest periostitis 
under DC 5252, as flexion of the Veteran's left hip/thigh has 
never been limited to 20 degrees or less.  Rather, the Veteran's 
left hip exhibited 100 degrees of flexion at the time of the 
April 2006 VA examination and 125 degrees of flexion at the time 
of the March 2009 VA examination.  The Board also notes that 
range of motion testing in April 2006 and March 2009 revealed 20 
and 45 degrees, respectively, of abduction, which does not meet 
the criteria for a 20 percent evaluation under DC 5253.  

Consideration has also been given to any functional impairment 
and any effects of pain on functional abilities.  During the 
April 2006 VA examination, the examiner reported that joint 
function was additionally limited by pain after repetitive use, 
which had the most functional impact, but not by fatigue, 
weakness, lack or endurance or incoordination.  The examiner 
indicated that the joint function was additionally limited by 
five degrees and reported tenderness to palpation over the left 
iliac crest.  During the March 2009 VA examination, the examiner 
reported that the left hip joint was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  The Board acknowledges the Veteran's 
subjective complaints of pain and the objective evidence reported 
in April 2006.  It finds, however, that a rating in excess of 20 
percent is not warranted under 38 C.F.R. §§ 4.40 and 4.45 
pursuant to the guidelines set forth in DeLuca.  This is so 
because even taking into account the findings during the April 
2006 examination of a decrease in flexion by five degrees (100 
minus five = 95 degrees), the Veteran would not meet the criteria 
for the next higher rating, which requires flexion limited to 20 
degrees.  See 38 C.F.R. § 4.71a, DC 5252 5235-5243 (2009).

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).


II.	Extraschedular consideration

The rating schedule represents as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided. 38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

The symptoms exhibited by the Veteran's hip disabilities, to 
include pain and some limitation of motion, are contemplated by 
the rating criteria (i.e., 38 C.F.R. § 4.71a, DCs 5022, 5250-
5255), which reasonably describe the Veteran's disability.  
Therefore, referral for consideration of an extraschedular rating 
is not warranted in this case.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the November 2004 rating decision that 
is the subject of the appeal concerning entitlement to an 
increased rating for left iliac crest periostitis, the Veteran 
was informed of the evidence necessary to substantiate a claim 
for an increased rating and was advised of his and VA's 
respective duties in obtaining evidence.  See August 2004 letter.  
An additional letter was sent in February 2009 and the claim was 
readjudicated in SSOCs dated June 2009 and August 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Accordingly, the duty to notify has been 
fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met, as the 
Veteran's service, VA and private treatment records have been 
associated with the claims folder and he was afforded appropriate 
VA examinations in connection with his claim.  The record does 
not suggest the existence of additional, pertinent evidence that 
has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

A rating in excess of 20 percent for left iliac crest periostitis 
is denied.  


REMAND

Service connection for bulging disc, residuals of lower back 
injury, and lumbosacral strain was denied in an August 2009 
rating decision.  The Veteran was informed of this decision in a 
letter dated August 28, 2009.  In September 2009, he submitted an 
Appeal Status Election Form, which reported his satisfaction with 
a decision related to GERD and his wish for the claim pertaining 
to bulging disc, residuals of a lower back injury, and 
lumbosacral strain to be forwarded.  He also indicated that he 
requested an appeal and that he had already filed a notice of 
disagreement.  

The Board acknowledges that it appears the Veteran is confusing 
his claim for an increased rating for left iliac crest 
periostitis with his claim for service connection for bulging 
disc, residuals of lower back injury, and lumbosacral strain.  
The Board notes at this juncture that the RO initially informed 
the Veteran that his claim for service connection was 
inextricably intertwined with the issue of an increased rating, 
but then subsequently decided to adjudicate it as there was 
evidence his back problems were not related to his left hip 
problems, as discussed in detail above.  See May 2007 and August 
2009 rating decisions; August 2009 SSOC.  

The Board finds that the September 2009 statement should be 
construed as a NOD regarding the August 2009 rating decision as 
the Veteran indicated that he was not satisfied with the denial 
of his claim pertaining to bulging disc, residuals of a lower 
back injury, and lumbosacral strain.  The United States Court of 
Appeals for Veterans Claims has held that where a NOD has been 
filed with regard to an issue, and a SOC has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case 
with respect to the issue of entitlement to 
service connection for bulging disc, 
residuals of lower back injury, and 
lumbosacral strain.  The Veteran should be 
informed of the actions necessary to perfect 
an appeal on this issue.  Thereafter, this 
issue is to be returned to the Board only if 
an adequate and timely substantive appeal is 
filed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


